*81OPINION ON REHEARING.
December 28, 1859.
BALDWIN, J.
— We have looked again into tbe record. The statement is so imperfect that we can arrive at no intelligent opinion as to the real facts. For example, at page 12 of the transcript the paper says: “Add Col. James’ testimony”; nothing is added. What Col. James’ testimony was we do not know. It may have had a controlling influence on the judgment of the court. Other defects might be added, but this is enough.
The rehearing is refused.
I concur: Cope, J.